Citation Nr: 0816324	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-16 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1958 to 
January 1960, from March 1960 to March 1963, and from July 
1963 to November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

A February 2002 letter from a private psychologist included 
pertinent diagnoses of chronic adjustment disorder with major 
depression and generalized anxiety disorder and panic 
attacks.  The author opined that the veteran is 100% totally 
and permanently "service connected disabled."  The basis of 
this opinion is not reported.  At the time of the most recent 
VA examination which was conducted in November 2007, the Axis 
I diagnosis was anxiety disorder not otherwise specified 
(post-traumatic stress syndrome, sub-clinical threshold for 
some of the symptoms).  The examiner linked this disability 
to the veteran's active duty service based on unverified 
stressors.  Furthermore, the examiner indicated that the 
veteran had a pre-existing mental disorder prior to active 
duty which was aggravated by unverified stressors.  As the 
issue of entitlement to a mental disorder other than PTSD has 
not been developed or certified for appeal and is not 
inextricably intertwined with the issue now before the Board, 
it is referred to the RO for appropriate action.  

The issue on appeal was previously before the Board in July 
2006 when it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The veteran did not engage in combat during military 
service.

2.  Competent evidence of a verifiable stressor event during 
military service has not been presented.




CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.304(f)) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in April 2002 and 
July 2006 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and adjudicated by this decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the July 2006 VCAA letter expressly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  The requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on this claim has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim and also was provided with notice of 
the types of evidence necessary to establish a rating and 
effective date for the disability on appeal in a July 2006 
letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  Attempts were made to obtain confirming evidence 
for the veteran's claim but these requests were responded to 
in the negative.  The veteran has been afforded appropriate 
VA examinations.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal for which attempts to obtain the evidence have not 
been made.  In November 2004, September 2006 and February 
2008, the veteran indicated that he did not have any further 
evidence to submit in support of his claim.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Criteria and Analysis

The veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressor(s) occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Associated with the claims file are several reports of VA 
examinations and clinical records which include diagnoses of 
PTSD which are based on reports of in-service stressors 
provided by the veteran.  The report of a July 2002 VA 
examination, an October 2003 clinical record, a November 2003 
clinical record and the report of a March 2004 VA examination 
all include diagnoses of PTSD.  

While the veteran has been diagnosed with PTSD, the Board 
finds that service connection is not warranted for the 
disability as the diagnoses of PTSD are not based on verified 
in-service stressors.  The Court has held that just because a 
physician or other health professional accepted the veteran's 
description of his active service experiences as credible and 
diagnosed the veteran as suffering from PTSD does not mean 
the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Participation in combat requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If the VA determines the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or written statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required - 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, conditions 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) 
(wherein the Court stated, "If the veteran engaged in combat, 
his/her lay testimony regarding stressors will be accepted as 
conclusive evidence of the presence of in-service 
stressors").  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.

Some of the veteran's reported stressors do not involve 
combat as defined by 38 U.S.C.A. § 1154(b).  These stressors 
would include handling of dead bodies and finding body parts 
in vehicles.  Corroborative evidence is required to confirm 
these stressors but none has been received.  There is no 
objective evidence of record indicating that the veteran 
handled dead bodies.  He did not receive any specialized 
training for this task nor is his military occupational 
specialty one that would normally be presumed to be around 
and handle dead bodies.  The fact that the veteran may have 
found body parts in vehicles he was repairing has not been 
supported by any evidence other than the veteran's own 
allegations.  His military occupational specialty indicates 
that he would have repaired vehicles but there is no 
objective evidence that he encountered body parts while doing 
so.  These stressors have not been confirmed.  

The Board finds that the veteran did not engage in combat.  
His service personnel records document that he was stationed 
in Vietnam from February 1967 to February 1968 and from 
November 1970 to November 1971.  However, the records do not 
demonstrate receipt of any awards or decorations denoting 
participation in combat.  The specialized training the 
veteran received did not pertain to combat activities.  His 
primary duties were as a mechanic.  This is not a military 
occupational specialty which one would assume would be 
routinely exposed to combat.  It is a combat support 
position.  

The veteran's service medical records do not indicate that he 
was treated for any combat related injuries and it appears 
that the service medical records are complete.  The veteran 
has not submitted evidence from any other source which would 
support a finding that he participated in combat.  

As the Board finds that the veteran did not participate in 
combat, his reports of his in-service stressors must be 
corroborated.  Unfortunately, the veteran has not provided 
sufficient descriptive information regarding his alleged 
stressors to permit a meaningful search of government records 
in an attempt to verify them and he has not submitted 
corroborative evidence from any other source or informed VA 
of its existence.

The stressors reported by the veteran have changed over time 
which causes the Board to attribute reduced probative value 
to them.  It is not apparent to the Board why the veteran's 
reported stressors would change over time.  The lack of 
consistency weighs against the veteran's claim.  

In February 2002, a private psychiatrist diagnosed chronic 
adjustment disorder with major depression, generalized 
anxiety disorder and panic attacks, chronic pain with both 
psychological factors and general medical condition of back 
pain, skin rashes and lung pain.  It was noted that the 
veteran was in Vietnam during the Tet Offensive and that he 
was involved in fire fights.  He reported he went from Saigon 
to Pleiku to help out and was pinned down.  He lost five of 
his good buddies at the air base.  He reported that he was 
attacked on several occasions while traveling in convoys 
going from one landing zone to another.  He reported that he 
saw a lot of death and a lot of bodies, body parts and body 
bags.  The veteran had informed the psychologist that that he 
had transferred loads of bodies onto a tractor trailer and 
also Vietnamese bodies during Tet.  He alleged that, while in 
Vietnam, he was assigned to the infantry.  He alleged that he 
was over run at Landing Zone English where he was reportedly 
working artillery when a tank was bombed.  He alleged that he 
was involved in a helicopter crash in 1968 while in Vietnam 
where he broke his collar bone, cracked his ankles and 
injured his back.  

A VA PTSD examination was conducted in July 2002.  The 
veteran alleged that he witnessed seriously wounded U.S. 
soldiers and dead Viet Cong.  He reportedly handled dead 
bodies.  His overall level of traumatic exposure was 
reportedly very high.  He reported being at one Landing Zone 
English, which was overrun and he felt in danger of being 
killed.  He reported a sense of helplessness as the enemy 
came like flies.  As they were mowed down, more came.  On 
this occasion, he was reportedly assigned to pick up dead 
bodies of North Vietnamese, Viet Cong and South Korean 
soldiers.  He was allegedly assigned to these duties multiple 
times while serving in Vietnam.  He remembered being 
particularly distressed at the thought of his picking up 
bodies during convoys to remove them from the road so that 
they did not block traffic.  He alleged that he had 
particularly graphic memories of soldiers who were killed by 
pungee sticks.  

An October 2003 VA clinical record indicates the veteran 
informed the clinician that his job involved repairing and 
maintaining military vehicles.  He alleged that he was 
frequently given trucks and tanks to work on which had been 
damaged in combat and contained body parts or human remains.  
He described an incident after the Tet Offensive in which a 
large trailer full of Vietnamese bodies was sent to him to 
work on.  He described opening the doors and seeing the blood 
spill on the ground from hundreds of bodies inside.  

A November 2003 VA clinical record reveals the veteran 
reported he had nightmares of his experiences in Vietnam 
where he would go into the field to recover damaged equipment 
and find dismembered body parts left in the area and in the 
equipment.  

The veteran submitted a stressor statement in November 2003.  
He reported that he recovered many armored personnel 
carriers, trucks, trailers and jeeps which struck mines.  He 
alleged that he witnessed many dead bodies.  He seemed to 
indicate he witnessed an armored personnel carrier with 20 
dead bodies in it.  

Another VA PTSD examination was conducted in March 2004.  The 
veteran reported that he injured his back in Vietnam in 1967 
while involved in a recovery operation, replacing engines and 
tanks.  With regard to stressors, the veteran reported that 
when he went on recovery operations; there were frequent 
times when the vehicles had body parts in them from fallen 
soldiers.  He also reported he was in frequent ambushes from 
1967 to 1968 when taking supplies to various landing zones.  
He also reported that he was under frequent mortar attacks 
and his base was overrun several times.  The veteran alleged 
that they lost several men from his company and also one 
officer.  

Significantly, the veteran has not provided dates, units 
involved or locations for any of the his reported stressors.  
In July 2006, the RO requested specific details for the 
veteran's reported stressors.  He was requested to provide 
specific dates but if he was unable to provide specific 
dates, he had to indicate the location and the approximate 
time within a two month date range of his reported stressors.  
The veteran was informed that he had to be as specific as 
possible regarding details for his stressors.  In September 
2006, the veteran submitted a statement in support of his 
claim wherein he reported that he served with "LT Maint Co. 
4th BN ORD's" from 1967 to 1968" and that he was assigned to 
"560 LT MAINT Co."  He did not provide any other 
descriptions of his stressors.  

Also in September 2006, the veteran submitted a statement 
informing VA to do what it needs to do to adjudicate the 
claim.  He indicated that he was too old to remember 
anything.  

The veteran has not responded to VA's request for additional 
details of the veteran's in-service stressors.  The duty to 
assist is not always a one-way street.  Woods v. Gober, 14 
Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. 
App. 449, 452 (2000) (veteran cannot passively wait for help 
from VA).

Despite the lack of details, VA attempted to verify the 
veteran's reported stressors through the U.S. Army and Joint 
Services Records Research Center (JSRRC).  In July 2007, 
JSRRC reported that a valid stressor was not provided upon 
which an attempt to verify a claimed stressor could be made.  

One of the veteran's alleged stressors is directly 
contradicted by other evidence of record.  The Board notes 
the veteran has alleged that he was involved in a helicopter 
crash while on active duty injuring his shoulder, clavicle 
and back.  The service medical records do not support this 
allegation.  The service medical records reveal that the 
veteran injured his shoulder when he fell off a mini-bike in 
1974.  There are no service medical records which document an 
actual traumatic injury to the veteran's back.  They 
reference an injury which occurred while the veteran was in 
Vietnam but do not indicate in any way that a helicopter was 
involved.  At the time of the March 1980 VA examination, the 
veteran did not indicate he had any injury as a result of a 
helicopter accident.  He reported he injured his shoulder 
when he fell off the mini-bike.  The first time the 
allegation of a helicopter crash was advanced was at the time 
of the June 1997 VA joints examination.  At the time of a 
June 2002 VA joints examination, the veteran reported that he 
dislocated his shoulder and fractured his right collar bone 
in a helicopter accident.  However, at the time of a VA PTSD 
examination which was conducted one month later in July 2002, 
the veteran failed to mention, in any way, that he was 
injured in a helicopter crash.  Subsequent to 2002, the 
claims file is devoid of any allegations of the veteran being 
injured in a helicopter crash.  As a result of this glaring 
discrepancy and the inconsistencies noted above, the Board 
finds reason to place significantly reduced probative value 
on the veteran's allegations of his in-service stressors.  

The only evidence of record which indicates that any of the 
veteran's reported in-service stressors occurred is his own 
allegations which the Board has found not credible due to a 
lack of details, inconsistencies and outright contradictions 
in the objective evidence of record.  The Board is not 
required to accept a veteran's uncorroborated account of his 
active service experiences.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).

After considering the evidence of record, the Board does not 
find that the veteran has a verified or verifiable stressor.  
In the absence of a verified or verifiable stressor event 
which is the cornerstone of a PTSD claim, service connection 
for PTSD must be denied.  38 C.F.R. § 3.304(f).

The preponderance of the evidence is against a grant of 
service connection for PTSD, as the veteran has not alleged 
any in-service stressor event which is verified.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

Service connection for PTSD is not warranted.  The appeal is 
denied.  


____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


